department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b03 plr-114165-18 date date internal_revenue_service number release date index number ------------------------------ ------------------ ---------------------------------------- ---------------------------- x date date date date state -------------------- ------------------------- ---------------------- ---------------------- ---------------- ------- ------------------------ --------- dear ------ -------------- this letter responds to your letter dated date and subsequent correspondence requesting relief under sec_1362 of the internal_revenue_code facts the information submitted states that x began business on date and is organized under the laws of state between date and date x had two owners and was classified as a partnership for federal_income_tax purposes during this time x’s operating_agreement provided that current distributions were to be made to the two owners in accordance with their ownership ratios while distributions made upon dissolution would be made in accordance with the owners’ positive capital_account balances certain distributions the llc distributions that x made to the owners between date and date caused the owners’ capital accounts to become disproportionate to the owners’ ownership ratios effective date x elected to be classified as an s_corporation and did not make any changes to its operating_agreement as a result of the llc distributions the operating_agreement created a right to nonproportional distributions to x’s owners this caused x to have multiple classes of stock within the meaning of sec_1361 thereby causing x’s s_corporation_election to be ineffective plr-114165-18 on date x amended its operating_agreement to clarify that all liquidating distributions are to be made in accordance with the shareholders’ ownership ratios x represents that between date and date all distributions were made in accordance with its shareholders’ relative stock ownership and that all taxable_income was also allocated in a pro_rata manner x further represents that x and its shareholders intended for x to be an s_corporation at all times from date and onward and that x has filed all returns consistent with x’s treatment as an s_corporation since date x and its shareholders agree to make any adjustments required as a condition of obtaining relief under the inadvertent_termination_rule as provided in sec_1362 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with sec_1362 to be an s_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness the corporation will be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election on date was ineffective as a result of x having more plr-114165-18 than one class of stock we further conclude that this ineffectiveness was inadvertent within the meaning of sec_1362 x has taken corrective action so that it meets the requirements of a small_business_corporation under sec_1361 therefore we determine that pursuant to the provisions of sec_1362 x will be treated an s_corporation effective date and thereafter provided x’s s_corporation_election was otherwise valid and has not otherwise terminated under sec_1362 except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request it is subject_to verification on examination this ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely james a quinn senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
